Appeal Dismissed and Memorandum Opinion filed August 12, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00859-CR

                     EX PARTE LUIS DANIEL RABAJO


                   On Appeal from the 351st District Court
                            Harris County, Texas
                      Trial Court Cause No. 0570001B

                         MEMORANDUM OPINION

      In 2016, appellant Luis Daniel Rabajo filed an application for writ of habeas
corpus seeking to set aside his guilty plea for third-degree felony possession of
methamphetamine and the corresponding order of deferred adjudication and
community supervision. See Tex. Code Crim. Pro. Ann. art. 11.072; Tex. Health &
Safety Code Ann. § 481.102(6). In 2017, the trial court ruled in Rabajo’s favor
based on ineffective assistance of counsel, vacating his guilty plea and order of
deferred adjudication and community supervision. In 2018, we affirmed the trial
court’s finding as to ineffective assistance of counsel, but remanded to the trial
court to determine whether Rabajo’s claim was barred by laches. See Ex parte
Rabajo, No. 14-17-00689-CR, 2018 WL 3580597, at *2–3 (Tex. App.—Houston
[14th Dist.] July 26, 2018, no pet.) (mem. op., not designated for publication). This
is an attempted appeal from the order signed by the trial court on July 26, 2019,
recommending that the Texas Court of Criminal Appeals deny the habeas relief
sought by Rabajo.

      When a writ of habeas corpus seeks relief from an order or a judgment of
conviction ordering community supervision, “the trial court shall enter a written
order granting or denying the relief sought in the application.” Tex. Code Crim.
Proc. Ann. art. 11.072 §§ 1, 6(a). The July 26, 2019, order states: “Accordingly,
the Court recommends to the Court of Criminal Appeals that relief be denied.” See
id. art. 11.07, §§ 3, 5 (outlining procedure for writ of habeas corpus when the
applicant seeks relief from a felony judgment imposing a penalty other than death,
and providing that “the Court of Criminal Appeals may deny relief upon the
findings and conclusions of the hearing judge”).

      On July 20, 2021, the parties were notified the appeal would be dismissed
for lack of jurisdiction unless a party demonstrated this court has jurisdiction. On
July 27, 2021, Rabajo filed a motion to dismiss the appeal, but the motion is not
signed by Rabajo, as required by the Texas Rules of Appellate Procedure. See Tex.
R. App. P. 42.2(a). Accordingly, we DENY Rabajo’s motion to dismiss.

      Nevertheless, because the order signed by the trial court does not grant or
deny Rabajo’s writ of habeas corpus, we lack jurisdiction over the appeal. See id.
art. 11.072 § 8 (“If the application is denied in whole or part, the applicant may
appeal under Article 44.02 and Rule 31, Texas Rules of Appellate Procedure.”); Ex
parte Evans, 611 S.W.3d 86, 88 (Tex. App.—Waco 2020, no pet.) (“Because there
is no final order denying Evans’s application for writ of habeas corpus to be
appealed, we therefore lack jurisdiction to entertain Evans’s appeal from such

                                         2
order.”); see also Ex parte Villanueva, 252 S.W.3d 391, 395–96 (Tex. Crim. App.
2008). Therefore, we dismiss the appeal for want of jurisdiction.




                                      PER CURIAM



Panel consists of Justices Wise, Hassan, and Poissant.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3